IN CLERKS Device
U.8, DISTRICT COURT ED.N.Y,
SEES * SEP 192019 &

me See 1O Pi 3: 18

Record/FILE ON DEMAND
Acceptance of-Offer with full immunity AND WITHOUT RECOURSE! MEC-0910BNYM-SPMS2019-

BNYM1SMS1° is secured and reserved with all rights retained, Private Property no trespass permitted or allowed under common law restrictions
and prohibitions.

LONG ISLAND OFFICE

In the NEW YORK DISTRICT Court for the
DISTRICT of NEW YORK at Common Law

Mario E. Castro, et al.,

Plaintiff(s), Sub contract Case NO.17-cv-4375-JS-GRB
vs.
PLAINTIFF’S REPLY/OBJECTIONS TO
THE BANK OF NEW YORK MELLON, DEFENDANTS’ OPPOSITION TO

as Trustee for the Certificate Holders of PLAINTIFF’S MOTION TO VACATE

CWALT Inc., Alternative Loan Trust
2006-0A11 mortgage pass-through
certificates 2006-0A11, f/k/a THE BANK.
OF NEW YORK MELLON,
ALTERNATIVE LOAN TRUST
2006-0A11; UNKNOWN Doe’s 1-12,000
etal...

SHELLPOINT MORTGAGE
SERVICING, UNKNOWN Doe’s
1-12,000 etal...

Defendant(s).

-”

 

 

Comes now Mario E, Castro, Sui Juris, with all natural rights explicitly reserved and retained, with his
reply/objections to Defendant’s Opposition to Plaintiffs’ Motion to Vacate/Set aside Judgment filed on August
22, 2019 (Doc # 48). Plaintiff hereby objects to the Defendants allegations that the Arbitration award
presented is a sham document because all parties to the referenced agreement/contract have been aware of

the arbitration proceedings through the notice of arbitration hearing, failed to respond to the arbitrator in

RECEIVED
SEP 11 2nia
EDNY PRO SE OFFIC:

Page 1|4
PEI EDS

mig See 10 PH S19
regards to attending, are aware of the existence of the award, aware of the contract which led to an arbitration
award being issued and its terms, waivers, provisions if they did not perform accordingly and in the
timeframe provided, see section 10284, 10288, 10290 of the referenced agreement therefore any and all
allegations of this being a shame document are hereby objected to by the Plaintiff. Plaintiff objects to
defendants averment that there was no agreement to arbitrate and that Plaintiff does not even pretend to offer
any as the agreement clearly references an offer and references arbitration over 10 times, there is no need to
pretend when the agreement/contract plainly states the offer and that all parties agree to arbitration which is
available upon default also reference in section 10286 of the referenced agreement/contract which the entire
agreement/contract its terms, provisions, are incorporated by reference in these case in its entirety. The
conditional acceptance agreement has all the elements of a contract which have been met as stated in the
“Notice of Fault” which all parties have been aware of. Defendants and all other respondents have provided
no evidence stating that they do not accept the contract in the timeframe provided for its execution, the
defendants attorney only stated that “our clients did not make you an offer therefore you cannot accept an
offer” is not proof of non-acceptance, it is a disputable, arbitrabal issue which must be and have been
arbitrated. Plaintiff objects to any and all of the courts allegations of the referenced contract being largely
incoherent as the language presented in that instrument is clear, specific, and since neither of the respondents
referenced in the contract claimed they did not understand the language of the contract nor what was being
requested by the Plaintiff (the claimant), they all fully understood its contents, what was being requested, the
consequences for not responding and willfully decided not to respond creating the tacit acquiescence
evidenced by their default. Plaintiff objects to any and all claims of fraud by the defendant as all parties had

the opportunity to respond to the arbitrators’ notice of arbitration hearing but failed to do so in the timeframe

Page 2|4
gy we:
Be OP ET
Pe te Li ee

2NS SEP 10) PA 5:19

provided by the arbitrator therefore the arbitrator presumed all parties acceptance and proceeded as provided
in the Defendants exhibits A Doc 49-1. The proof of claims requésted by the contract clearly states what the
defendants fraudulently concealed. The plaintiff have also admitted that they received notice of all
presentments presented to them in their opposition to Plaintiff's motion to vacate therefore they have been
fully aware of the contract, the arbitration notice, their waiver, and arbitration where an award was issued by
the arbitrator. The referenced agreement clearly evidences the parties consent to arbitrate, that there is

an agreement in place that is valid and enforceable as provided and supported under FAA. Contract law does
not require that a contract be signed by both parties in order for it to be valid therefore this allegation is
hereby objected to by the Plaintiff. The defendant’s further arguments are hereby objected to by the Plaintiff
in its entirety for the reasons specified in Plaintiffs’ Motion to Vacate filed on the record on August 22, 2019
which Plaintiff hereby reiterates as these arguments by the defendants’ are nonsensical in nature and are
arbitrabal issues that should have been addressed in arbitration.

RESPECTFULLY PRESENTED,

“Witho

 
 
  

 

void/non assumpsit
HE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E, Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained

U.C.C, 1-207/1-308, 1,103.6

c/o 419 West Hills Road, Melville, New York 11747

Ph, 917-513-7741

 
 

CERTIFICATE OF SERVICE

Page 3|4
Case 2:17-cv-04375-JS-GRB Document 51 Filed 09/10/19 Page 4 of 4 PagelD #: 863

ei tE OT
Pe bot pot

if

Sar 10 PH ot 18

v

I HEREBY CERTIFY that a true and correct copy of this “Reply/objections to Defendants
Opposition to Plaintiffs motion to Vacate” have been electronically mailed to all parties on the service list
under the referenced U.S.P.S. Mail. (4 pages total)
RESPECTFULLY PRESENTED,

Addressed to:

AKERMAN LLP
Attention: Jason D. St. John, Esq.
666 FIFTH AVENUE, 20TH FLOOR

NEW YORK, NEW YORK, 10103 —
Certified Mail No.:_ “7018 03@00000 ZYYo OS 24

. q] 10 { 19
“Without Prejudi

psit
EFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained

U.C.C, 1-207/1-308, 1.103.6

c/o 419 West Hills Road, Melville, New York 11747

Ph. 917-513-7741

 

   

Page 4]4
